Citation Nr: 9924538	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer with reflux disease from July 28, 1994 to 
January 2, 1996.

2.  Entitlement to an increased rating for duodenal ulcer 
with reflux disease, currently rated 60 percent disabling.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1944 to 
August 1946 and active air service from November 1955 to 
February 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) July 1995 rating decision which 
assigned a 10 percent rating for service-connected duodenal 
ulcer disease, effective July 28, 1994 (the date of receipt 
of the veteran's claim for increased rating), and denied 
service connection for colon cancer.

By June 1997 RO rating decision, the evaluation of the 
service-connected duodenal ulcer disease was increased from 
10 to 20 percent, effective July 28, 1994.  By rating 
decision in July 1998, the evaluation of that disability was 
increased to 30 percent for the period July 28, 1994 (the 
date of receipt of the veteran's increased rating claim) to 
January 2, 1996; a maximum schedular rating of 60 percent was 
assigned effective on and after January 3, 1996, based on a 
finding that the schedular criteria for a 60 percent rating 
were met on that date.  In view of AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the claim remains in controversy where 
less than the maximum available benefit is awarded.  Although 
the RO indicated, in the July 1998 rating decision and the 
August 1998 notification letter to the veteran, that his 
appeal with regard to the issue of an increased rating for 
duodenal ulcer disease was resolved in view of assignment of 
the maximum available schedular rating therefor, the 
veteran's accredited representative correctly pointed out in 
August 1999, that the July 1998 favorable action by the RO 
did not in fact represent a grant of the maximum available 
benefit.  

Specifically, the July 1998 RO rating decision awarding a 
higher rating (but less than the maximum available benefit) 
for the period July 28, 1994 to January 2, 1998, does not 
abrogate the pending appeal.  AB, 6 Vet. App. at 38.  Thus, 
proper adjudication of the claim for increased rating for 
duodenal ulcer disease requires an analysis of the disability 
evaluation assigned during the aforementioned period, as 
listed on the title page above.  Moreover, although the 
current 60 percent rating for duodenal ulcer disease 
represents the maximum available schedular rating (see 
38 C.F.R. § 4.114 (1998)), in appropriate situations, an 
extraschedular rating may be assigned through application of 
38 C.F.R. § 3.321(b)(1) (1998).  Thus, the veteran's duodenal 
ulcer disability increased rating claims are properly framed 
as listed on the title page above.

The Board observes that the veteran noted disagreement with 
the 10 percent rating assigned his duodenal ulcer disease in 
July 1995 and perfected an appeal as to that issue (but he 
did not express disagreement as to the effective date of the 
award of increased rating for that disability).  Thus, 
propriety of the rating from effective date of the award to 
final resolution of the issue is now before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999). 

Appellate consideration of entitlement to service connection 
for colon cancer is held in abeyance pending completion of 
the development requested in the remand below.


FINDINGS OF FACT

1.  It is factually ascertainable from the medical evidence 
of record that the veteran's duodenal ulcer with reflux 
disease has been manifested by constant pain (at times 
causing him to wake up at night), episodes of vomiting, 
fluctuating weight, intolerance to certain foods, and 
alternating, frequent constipation and diarrhea cycles, 
productive of severe impairment of health.

2.  Disability associated with the veteran's duodenal ulcer 
with reflux disease does not present an exceptional or 
unusual disability picture such as requiring frequent periods 
of hospitalization.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
duodenal ulcer with reflux disease have been met as of July 
28, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).

2.  The criteria for a rating in excess of 60 percent for 
duodenal ulcer with reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well grounded in that it is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on his assertion that his service-connected duodenal 
ulcer disability has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the Board is satisfied that the duty 
to assist has been met as to that matter.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection for duodenal ulcer 
disability was granted by September 1946 RO rating decision, 
and a 20 percent evaluation was assigned.  That decision was 
based on the veteran's service medical records showing that 
the disability had its onset during his active naval service.  
By September 1951 rating decision, the evaluation of that 
disability was reduced to noncompensable based on clinical 
evidence of improvement of the pertinent symptomatology 
(documented on VA gastrointestinal examination in July 1951).  

On medical examination at the time of his entrance into the 
U.S. Air Force in November 1955, the veteran indicated that 
he was "OK" with regard to his ulcer disability; on 
examination, a history of peptic ulcer disease was indicated.  
On service separation medical examination in February 1961, a 
history of left iguinal hernia repair in 1947 was noted.

On VA medical examination in June 1973, potential right 
iguinal hernia was diagnosed.

Private medical records, dated from February 1982 to August 
1985, reveal treatment associated with diagnosed colon 
cancer.  

VA outpatient treatment records from November 1988 to July 
1989 reveal, in pertinent part, intermittent treatment 
associated with gastrointestinal tract irritability which the 
veteran reportedly experienced when he was nervous.  

On VA medical examination in May 1989, the veteran indicated 
that "nearly any stress or nervousness" caused him 
uncontrollable diarrhea.  On examination, upper 
gastrointestinal (GI) study was "essentially within normal 
limits."  History of possible duodenal ulcer disease, not 
presently shown, was diagnosed.

On July 28, 1994, the veteran filed a claim for an increased 
rating of his service-connected gastrointestinal disability, 
indicating that the pertinent symptomatology had increased in 
severity.

On VA general medical examination in September 1994, the 
veteran indicated that he was unable to eat "acid foods," 
such as tomatoes, and spices.  Reportedly, he experienced 
daily symptoms of developing gas, soreness, and burning pain 
in his middle and upper abdomen, noting that the severity of 
the symptomatology frequently awakened him at night.  He 
indicated that he has been taking medication to treat his 
gastrointestinal symptomatology, and that he was recently 
hospitalized for 16 days; reportedly, he vomited considerably 
during that hospitalization; otherwise, he vomited only 
occasionally (perhaps 4 or 5 times per year).  Reportedly, he 
had "problems with his bowel" every 3 or 4 days, manifested 
by frequent cycles of constipation alternating with diarrhea; 
he noted that his weight was stable "for years," and that 
his appetite depended on the amount of abdominal distress.  
On examination of the digestive system, abdominal findings 
were "negative," and a small (hernia) impulse was noted on 
the right.  The examiner's review of a GI study in August 
1991 revealed a prominent esophageal ampulla, and minimal 
gastric reflux without evidence of esophagitis; subsequent 
study in August 1993 was reportedly normal.  In pertinent 
part, possible functional dyspepsia and incipient right 
iguinal hernia were diagnosed.  

VA medical treatment records from January 1994 to May 1998 
reveal treatment associated with various symptoms and 
disabilities including intermittent treatment associated with 
the veteran's gastrointestinal disability; the symptomatology 
noted during this period of treatment included stomach pain 
and frequent episodes of vomiting (a 2 to 3 weeks history of 
which was reported in January 1996).  In October 1996, he 
indicated that he had irregular bowel habits and frequent 
diarrhea (up to 6 times per day) and constipation.  GI study 
in November 1996 did not reveal any abnormalities; and air 
contrast barium enema study in November 1996 revealed post-
surgical scarring versus recurrent neoplasm at site of 
previous resection for carcinoma in the rectosigmoid region 
and a few minimal diverticula distal of left colon.  In 
January 1997, he indicated that he carried his 
gastrointestinal symptomatology medication with him at all 
times, noting that he developed diarrhea every time he drank 
water away from home.  

At a May 1998 RO hearing, the veteran testified that he 
received ongoing medical treatment for his service-connected 
duodenal ulcer disease (about every 2 months), reportedly 
associated with constant abdominal pain, the severity of 
which often woke him up at night (which required treatment 
with medication on a daily basis), inability to tolerate 
spicy and fried food, esophageal reflux, frequent diarrhea 
and constipation, frequent episodes of vomiting (2-3 times 
weekly), occasional general weakness and loss of appetite.  
Reportedly, his weight fluctuated "all the time" between 
190 and 210 pounds.  He indicated that he was never symptom-
free and could not remember the last time he did not 
experience gastrointestinal symptoms.  

On VA gastrointestinal examination in June 1998, the veteran 
indicated that his gastrointestinal symptomatology, including 
episodes alternating between diarrhea and constipation 
(associated with rectal pain and stomach cramps), increased 
in severity in the 1990s, and were often precipitated by 
nervousness, stress, and eating spicy foods; over the years, 
he reportedly experienced several episodes of incontinence.  
He indicated that he experienced 2-3 sudden episodes of 
vomiting per week which may occur at any time during the day 
or night.  Reportedly, he experienced dull abdominal pain 20-
24 hours a day; he noted that his weight fluctuated "like a 
roller coaster" between 180 and 210 pounds, and he lost or 
gained weight very rapidly.  On examination, the examiner 
indicated that the veteran was restricted in his activities 
by occasional vomiting and distress caused by constipation 
and diarrhea, but that he was not incapacitated by his 
symptoms.  He appeared slightly pallor, but was not anemic.  
Upper GI studies in November 1996 and June 1998 were 
negative, and there was no evidence of the presence of a 
duodenal ulcer.  Abdominal distress, vomiting, and recurrent 
bowel alteration of undetermined etiology were diagnosed.  
The examiner indicated that the veteran received only partial 
relief from treatment, that he had recurrent vomiting and 
diarrhea, but that there was no hematemesis, melena, anemia, 
or weight loss; he was not under the impression that the 
veteran had actual health impairment or incapacitating 
episodes.

Currently, the veteran's service-connected duodenal ulcer 
with reflux disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Codes 7305-7346, (duodenal ulcer and hiatal 
hernia, respectively), and a maximum schedular rating of 60 
percent is assigned consistent with evidence of severe 
duodenal ulcer; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health (Code 7305).  
Under Code 7346, a maximum schedular rating of 60 percent is 
of application where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

As indicated above, the veteran's service-connected duodenal 
ulcer with reflux disease was rated 30 percent disabling 
under Diagnostic Code 7346 for the period from July 28, 1994 
to January 2, 1996.  A 30 percent rating under that 
diagnostic code is warranted where there is evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

A 40 percent rating is warranted for duodenal ulcer disease 
under Diagnostic Code 7305 if the disease is moderately 
severe; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  

Based on the entirety of the evidence of record, as discussed 
above, the Board is of the opinion that it is factually 
ascertainable that the severity of symptomatology associated 
with the veteran's service-connected duodenal ulcer with 
reflux disease met the rating criteria for a 60 percent 
rating under Code 7346 from July 28, 1994, the date of his 
increased rating claim.  Specifically, since the September 
1994 VA medical examination, he reported experiencing 
constant abdominal pain and distress, increasing in severity 
when he was nervous, under stress, and when not following a 
strict diet, with pain at times awakening him at night.  Also 
since that time, he reported experiencing episodes of 
vomiting, and persistent alternating diarrhea and 
constipation.  Although he indicated in September 1994 that 
his weight had been stable "for years" (an observation also 
made by a VA examiner in June 1998), the veteran indicated at 
his May 1998 hearing and on VA gastrointestinal examination 
in June 1998, that his weight constantly and rapidly 
fluctuated by 20-30 pounds within a certain range; he appears 
to use medication to treat his gastrointestinal 
symptomatology on a regular basis and obtains only partial 
relief from symptomatology when on medication.  

Overall, the evidence indicates that the veteran's service-
connected gastrointestinal disability is productive of severe 
impairment of health.  Although a VA examiner suggested in 
June 1998 that the veteran's health was not actually impaired 
(but noted that he was restricted in his activities by the 
pertinent symptomatology), the entirety of the evidence of 
record, including the veteran's own credible and consistent 
reports of severity and frequency of the pertinent 
symptomatology, does indicate that his health is in fact 
severely impacted by the combination of such symptomatology.  
Such conclusion was apparently accepted by the RO as the 
evaluation of the veteran's duodenal ulcer with reflux 
disease was increased to 60 percent in July 1998.  As 
discussed above, it is ascertainable from the evidence of 
record that the severity of his symptomatology was evident 
prior to January 3, 1996.  Resolving the benefit of any doubt 
in the veteran's favor, the Board is of the opinion that the 
criteria for a 60 percent rating under Diagnostic Code 7346 
have been met, effective July 28, 1994, the date of receipt 
of his increased rating claim.

The evidence of record before the Board does not reveal that 
the veteran's service-connected duodenal ulcer with reflux 
disease causes him unusual or exceptional hardship such as to 
warrant application of 38 C.F.R. § 3.321(b)(1).  Although he 
receives intermittent medical treatment associated with that 
disability and regularly uses medication to alleviate his 
symptoms, he is not shown to have required frequent periods 
of hospitalization due to his service-connected duodenal 
ulcer disability.  Although the evidence indicates that he 
has been unemployed for several years, it does not appear 
that such unemployment is solely due to such service-
connected disability.  As discussed above, the veteran is 
shown to receive intermittent medical treatment associated 
with numerous disabilities and illnesses (including colon 
cancer) but service connection is in effect only for duodenal 
ulcer and reflux disease.  The entirety of the evidence of 
record does not show that his duodenal ulcer with reflux 
disease ever has, or currently causes him exceptional 
hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  The Board 
stresses that the current 60 percent disability rating under 
Code 7346 already provides for severe impairment of health 
due to the severity and frequency of his symptomatology.  In 
cases such as this, where there is no evidence of an unusual 
disability picture associated with the pertinent disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 60 
percent for duodenal ulcer with reflux disease, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A 60 percent schedular rating for duodenal ulcer with reflux 
disease effective July 28, 1994 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A rating in excess of 60 percent for duodenal ulcer with 
reflux disease is denied.


REMAND

With regard to the claim of service connection for colon 
cancer, the veteran contends that the disease developed as a 
result of his radiation exposure during active service.  
Specifically, he contends that it developed during his 
exposure to ionizing radiation (from nuclear sources) while 
in the vicinity of Nagasaki and/or Hiroshima between 1945 and 
1946 or, in the alternative, due to exposure to non-ionizing 
radiation (from radar and other radiation-emitting equipment) 
during his active air service between 1955 and 1961.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d) 
(1998).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (1998).  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
(1998) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
regulations further provide that a radiation-exposed veteran 
includes an individual who participated in the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945 and ending on July 1, 1946.  

In this regard, the April 1997 reply from the Defense Special 
Weapons Agency (DSWA) (formerly the Defense Nuclear Agency 
(DNA)) to the RO indicates that the veteran's service records 
show that he was not a part of U.S. occupation forces of 
Hiroshima or Nagasaki because, at no point during his World 
War II service, was he within the required 10-mile radius of 
either city.  The Board also notes that the veteran's colon 
cancer, subject to this appeal, is not considered to be one 
of the diseases service connection for which may be granted 
on a presumptive basis under 38 C.F.R. § 3.309.  See 
38 C.F.R. § 3.309(d)(2).  Thus, it is immaterial whether he 
actually was or was not a part of the U.S. occupation forces 
in Hiroshima or Nagasaki.  Cf. McCartt v. Brown, 12 Vet. 
App. 164 (1999).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

In this case, the veteran claims entitlement to service 
connection for colon cancer; it is considered a radiogenic 
disease, as it is listed in 38 C.F.R. § 3.311(b)(2), and a 
radiation dose assessment must be made pursuant 38 C.F.R. 
§ 3.311(a).  

The record reveals that the RO conducted exhaustive research 
with regard to the veteran's alleged radiation exposure 
during his second tour of duty from November 1955 to February 
1961.  Overall, the assembled evidence indicates that the 
veteran was not exposed to ionizing radiation during that 
period of service, that dosimetry data of exposure to non-
ionizing radiation (such as from radar equipment) is not 
maintained or collected, and that exposure to non-ionizing 
radiation is not shown to be associated with development of 
diseases such as colon cancer.  

Nevertheless, a thorough review of the record reveals that 
the veteran's claim of service connection for colon cancer 
must be remanded in order to fully comply with 38 C.F.R. 
§ 3.311 as it relates to development of evidence of the size 
and nature of the radiation dose to which the veteran may 
have been exposed during his World War II service.  
Specifically, by February 26, 1997 letter to DNA (now DSWA), 
the RO requested that they provide information regarding the 
veteran's claimed radiation exposure between September 1944 
and August 1946.  The previously-identified April 1997 reply 
from DSWA indicates that the veteran's service does not 
qualify as service with the U.S. occupation forces in either 
Hiroshima or Nagasaki as he was never within a 10-mile radius 
of either city; however, he is shown to have been 30 miles 
from Nagasaki during World War II.  While the aforementioned 
DSWA response precludes the veteran from service connection 
for colon cancer under 38 C.F.R. § 3.309, such response from 
DSWA does not address the requirements of 38 C.F.R. 
§ 3.311(a).  It does not indicate whether he was exposed to 
ionizing radiation between September 1944 and August 1946, 
and if so, the magnitude of any such exposure.  Under the 
circumstances, the Board finds that a dose assessment must be 
made and further development undertaken pursuant to 38 C.F.R. 
§ 3.311, should the dose assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements, the claim of service connection for 
colon cancer is REMANDED for the following:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact DSWA to ascertain whether it can 
provide a dose estimate for the veteran 
during his World War II service from 
September 1944 to August 1946.

2.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See also Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

3.  The RO should carefully review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, particularly with respect to 
DSWA reply, to ensure compliance with 
this remand.  If any development 
requested above has not been furnished, 
including any requested findings and/or 
opinions, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate review.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board or Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

